Woods, J.
The note in this case was made in Massachusetts, and payable to citizens of that State, and if valid by its laws, would ordinarily be a legitimate ground of action in the courts of law in this State. By the rules of the common law, a contract made in a foreign State, and to be there executed, if valid by the laws of that State, may be enforced in the tribunals of this. Greenwood v. Curtis, 6 Mass. Rep. 358; Blanchard v. Bussell, 13 Mass. Rep. 44; McIntyre v. Parks & a. 3 Met. 207.
The defence set up in this case is, that the note was given for money due for spirituous liquors, which were alleged to have been sold by the defendant, in violation of the laws of this State, and that the plaintiffs knew at the time of selling them to the defendant, that the liquors were thus to be sold.
The plaintiffs were merchants in Boston at the time of the sale of the goods and the date of the note, and the defendant was a trader at Epping, in this State, and intended to sell the liquors there. The writings introduced by the defendant, which were letters or parts of letters, sent by the plaintiffs to the defendant, tend to show that the goods were sent by the plaintiffs over the railroad to the depot in Exeter, in this State. But this was done in pursuance of the orders of the defendant, and the delivery of the goods may well be regarded as complete, when they were placed in the charge of the Boston and Maine Railroad, at the depot in Boston. The sale was at Boston; and it is not shown to have been a part of the contract of sale, that the delivery should be at Exeter, in this State, and the goods to be at the risk of and to remain the property of the plaintiffs until they should reach that place. The letter of January, 1849, speaks of the goods as the defendant’s.
We regard the sale and delivery as complete in Massa*419chusetts, and they were legal there, unless by reason of the other facts in this ease, relied upon by the defendant, the transaction was rendered otherwise.
The ground of defence alleged and relied upon at the trial, as we have seen, was that the sale in this State by the defendant, of the liquors purchased of the plaintiffs, was in violation of the laws of this State, and that the plaintiffs knew that they were bought for the purpose of such illegal sale. But if it be assumed, for the purpose of this opinion, that such knowledge on the part of the plaintiffs would be a sufficient ground of defence, in relation to which we give no opinion, the question arises whether there appears in the case competent evidence from which the jury might have found that such knowledge existed on the part of the plaintiffs. It was admitted by the plaintiffs, as the ease finds, that the defendant was a trader in Epping, and that they knew he intended to sell the liquors at that place. The admission went thus far and no farther. But there was no evidence that the plaintiffs knew that the defendant intended to sell the liquors without a license, or that in fact he did so intend at the time of the purchase, or that he ever did so sell them, except what is involved in the admission as stated.
The counsel for the defendant contended at the trial, that in the absence of any evidence that the defendant was licensed to sell, it was to be presumed that he was not. But it is to be recollected that this is a case in which the defendant is to answer the claim of the plaintiff, shown to have arisen upon a lawful contract, so far as the express evidence goes. Moreover, the fact relied on, and which he asks should be presumed, is one peculiarly within the knowledge of the defendant, and with regard to which the plaintiffs have no such means of knowledge. He knows whether he was licensed or not, and whether or not he intended, when he bought the goods, to procure a license before proceeding to sell them.
*420It cannot be presumed, therefore, against the plaintiffs that the defendants intended a violation of the laws of this State in the sale of the liquors. It is generally to be presumed that a party intends a lawful course of conduct, until facts are shown from which a contrary intention may be fairly inferred. It is not to be presumed in his favor that he purposed a violation of law. Such a presumption can rest on no sound principle.
It has been holden, to be sure, in this State, that where a party sold liquor, and was indieted for having sold it without a license, as against the defendant it was to be presumed he had no license, since the contrary, if true, was a fact peculiarly within his own knowledge and of which he could easily make proof; and the omission to offer such proof, which was in his own possession, if it existed at all, and would constitute a perfect defence, afforded a fair ground of inference that the fact did not exist. Even this has been regarded as an exception to the general rule, and as resting on grounds peculiar to such cases. Sheldon v. Clarke, 1 Johns. 513; 1 Cow. & Hill’s Phil. on Ev. 490, note 383.
But if the fact of the want of a license to sell, and of the unlawful intention on the part of the defendant to sell without a license existed, which he now charges, and which he would have presumed to have existed, were to be presumed in reference to the defendant, that would afford no sufficient answer to the action, since the existence of those facts would be immaterial unless they were known also to the plaintiffs. And it is not shown to have been known to them, nor is it claimed that any evidence was offered from which a jury could properly presume it to have been known to them.
The ruling of the court below, that there was no such presumption in this action as was claimed, and the direction of a verdict for the plaintiff, upon all the facts reported in the case, were entirely correct and fully justified by them, *421and the motion of the defendant for a new trial, upon the ground of error therein, cannot prevail. There must, therefore, be

Judgment on the verdict.